Herrick, J.:
The proceeding sought to be reviewed here is in effect a condemnation proceeding for the purpose of securing the right to use the defendant’s property.
Before a corporation can resort to condemnation proceedings, it must have complied with all the statutory requirements necessary to entitle it to take such proceedings.
It would seem to be a self-evident proposition that, before a corporation can institute legal proceedings to secure the use of property, it should first secure the right to use such property after it has obtained it.
If it is necessary to procure the right to construct or operate a road upon or over a given route, then, before it can condemn property upon that route, it must procure the right to the use of that route. (Matter of Rochester Electric R. Co., 123 N. Y. 351; Matter of Saratoga Electric Railway Co., 58 Hun, 287.)
In this case the plaintiff has received from the city of Kingston consent, commonly called a franchise, to build and operate a road through certain specified streets of such city; Broadway, from Prince street to Cedar street, is not one of such streets.
The Constitution (Art. 3, § 18) provides that “No law shall authorize the construction or operation of a street railroad, except upon the condition that the consent of the owners of one-half in value of the property bounded on, and the consent also of the local authorities having the control of that portion of a street or highway upon which it is proposed to construct or operate such railroad, be first obtained.” And it is further provided that in case such consent cannot be obtained, that then application may be made to the Appellate Division of the Supreme Court.
Section 91 of the Railroad Law, as amended by chapter 545 of the Laws of 1895, provides that a street surface railroad, or the branches thereof, shall not be extended or operated unless “ the consent of the local authorities having control of that portion of a street or highway upon which it is proposed to build or operate such railroad shall have been first obtained.”
Another section of the law that it is important to consider in this case is section 102 of the Railroad Law, as amended by chapter 693 of the Laws of 1894, which provides that “No street surface railroad corporation shall construct, extend or operate its road or tracks *198in that portion of any street, avenue, road or highway in which a street surface railroad is qr shall be lawfully constructed, except for necessary crossings, or, in cities, villages and towns of less than one million two hundred and fifty thousand inhabitants, over any bridges, without first obtaining the consent of the corporation owning and maintaining the same, except that any street surface railroad company may use the tracks of another street surface railroad company for a distance not exceeding one thousand feet, and, if in a city having a population of .less than thirty-five thousand inhabitants, except Long Island City, for a distance not exceeding fifteen hundred feet, and in cities, villages and towns of less than one million two hundred and fifty thousand inhabitants, shall have the right to lay its tracks upon, and run over and use any bridges used wholly or in part as a foot bridge, whenever the court, upon an application * * * shall be satisfied that such use is actually necessary to connect main portions of a line to be constructed or operated as an independent railroad, or to connect said railroad with a ferry or with another existing railroad, and that the public convenience requires the same, in which event the right to use shall only be given for a compensation to an extent and in a manner to be ascertained and determined by commissioners to be appointed by the courts as is provided in the Condemnation Law, or by the Board of Bailroad Commissioners in cases where the corporations interested shall unite in a request for such board to act.”
There is no conflict between the provisions of the Constitution and section 91 and section 102 of the Bailroad Law.
The provisions of the Constitution and of section 91 of the Bail-road Law are for the purpose of protecting property owners and for preserving in local authorities control over the streets and highways within their jurisdiction. The provisions of section 102 are for the purpose of protecting the rights of railroad corporations already in existence; and the Constitution and these two sections must all be construed together, so as to make one harmonious and complete law.
The plaintiff relies upon section 102 of the Bailroad Law as entirely regulating its rights in this case, and the opinion of Mr. Justice Pabkeb coincides in its contention, that where a railroad has a franchise to construct and operate a road through a public' street, the consent of the municipal authorities and property owners to the *199construction and operation of such road renders unnecessary the giving of any such consent for the operation of any other road through the street and over the tracks of the first road.
That contention, I think, is erroneous.
The prohibitions of the Constitution and of section 91 of the Eailroad Law extend, I think, to every part of the road and to every street or part of a street, and refer not only to the construction of the road, but to its operation.
The Constitution reads, “No law shall authorize the construction or operation of,” thus plainly recognizing that the construction and operation of a road are separate and distinct things.
The former Constitution contained substantially the same provisions, “ But no law shall authorize the construction or operation of a street railroad,” etc. (Art. 3, § 18.)
We are not at liberty to place any construction or interpretation upon language so plain, and make it read in the conjunctive instead of the disjunctive.
The makers of the Constitution are supposed to have understood the-force and meaning of the words used by them, and to have used common, unscientific words in their ordinary meaning, and in the construction of sentences to have intended to employ the ordinary rules of grammar.
Each section is supposed to be the result of careful deliberation, not only as to substance, but as to form. In this case the reading is clear, and is, therefore, not the subject of interpretation. It forbids, then, the operation of a street railroad without first having obtained the consent of the local authorities.
A surface railroad corporation is organized for the express purpose of running cars to transport passengers, and-everything else that it does is incidental to and in aid of its main purpose and object — the running of cars; hence, the operation of a railroad is the running of its cars. The plaintiff proposes to run its cars through Broadway, from Prince to Cedar street.
The claim that running its cars through the portion of the street in question will not constitute an operation of a road within the meaning of .the Constitution or statute, because it will run its cars over the tracks of another company, cannot be sustained.
When, by process of law, or by leave or consent from the other *200company, it obtains the right to run over its tracks, that right constitutes a part of its road, just as much as any other part.
What effect giving this consent to the construction or operation of one railroad by the property owners may have upon the necessity of procuring their consent to the operation of another over the same tracks, I shall not discuss; the operation of another road or roads may or may not impose an additional burden upon their property.
So far as the Constitution and the Railroad Law refer to the consent of property owners, it is to protect property rights; so far as they refer to local authorities, it is to enable them to control the streets and highways, and keep them reasonably safe and free for the use of the general public.
The obstruction of the streets and the increase of danger to the ordinary travelers, either pedestrians or those using the ordinary street or road vehicles, is not caused by the laying of the tracks, but by the running of the cars, and such obstruction and danger, it is obvious, will be increased in proportion to the increased number of cars going over the road. There is a great difference between the obstruction and danger to travelers by a road through a street over which a car passes every fifteen minutes and one over which a car passes every two minutes; and while, perhaps, one imposes no more substantial burden upon the property owners than the other, it does interfere more with the ordinary use of the street or highway, and hence the reason existing for requiring the consent of the local authorities in the one case applies in the other.
The plaintiff relies upon the provisions of section 102 of the Railroad Law as á substitute or alternative for the provisions of section 91, where a road has been once constructed through a street or highway, and contends that thereafter it is simply a question between the two companies. I do not so understand it. It is an addition to, not a substitute or alternative for, section 91, and is intended for the protection of existing companies.
Under the provisions of section 91 and of the Constitution, standing alone, the property owners and local authorities by giving their consent could authorize the construction and operation of street railways through streets already traversed by another road, regardless of the rights or convenience of ’ the latter, and in the interest and for the protection of such roads the law has provided that, in *201addition to the consents provided by section 91, the new road must procure the consent or take the proceedings provided by section 102.
This construction saves and protects the rights and privileges of local authorities and of existing roads; under it the local authorities cannot, by combining with a new company, arbitrarily grant to it the use of the road of a company already in existence, regardless of the rights or interests of such company; nor can a company already operating a road, by agreement with another road or roads, grant to it or them the rights and privileges conceded to it by the local authorities, and thus indefinitely increase the obstruction and dangers to travel upon the streets or highways, regardless of the wishes of the local authorities.
The consent or franchise to operate a street surface railroad through the streets of a city is a thing of value, and for which municipal corporations have a right to demand remuneration.
And when this consent or franchise has been given to one corporation it is given to it for its own use, not for the purpose of dividing it with or farming it out to others, for its own profit and emolument, regardless of the city or its rights or wishes.
In this particular case it may make no practical difference to the city of Kingston whether one or two or more roads are operated through Broadway between the points in question ; the cars may pass so infrequently as not to increase the obstruction or dangers to travel to any substantial extent, and the city of Kingston may have never required any remuneration for its consent or franchise, and it may not he of any substantial value in this case, hut the principle involved is a general one and is applicable alike to the large and small cities of the State.
It must be apparent that while in one city, or through a particular street in a city, it may make no practical difference to the community whether one or more roads are operated through the same street, and the value of the franchise to do so may not he substantial in amount to any one company, or to the city, yet in another city, or in another street, the operation of several lines of road through the same street, or portion of a street, may result in a practical obstruction to all other kinds of travel, and the value of the franchise for any road to operate through the streets, or portions of a street, in such city, may be of great value to the corporation *202operating such road, and for which the city is entitled to and may exact remuneration.
I think, therefore, that, according to the strict reading of the Constitution and of the Railroad Law, and in accordance with the intent and purpose of the Constitution and such law, and to sustain the principle thereof, it must be held that before a street surface road has the right to operate its road through any street in a city, it must procure the consent of the local authorities, even although another company is already operating its road through such street; and that it must procure the right to the use of such street as a' part of its route before it can commence proceedings, which are in the nature of condemnation proceedings, to secure the right to use the property of another company upon and as a part of such route.
I have read the case of Ingersoll v. The Nassau El. R. R. Co. (89 Hun, 213), and for the reasons above stated I am entirely unable to agree with the holding of the court that “ The constitutional inhibition under consideration is levelled against the construction and operation of a new railroad without the proper consents, but there is neither a constitutional nor a statutory prohibition against the use of one railroad by the cars of another without such assents.”
If such use of the tracks of another company takes its cars through a street or streets or portion of a street which the local' authorities had not authorized it to use, it comes within the prohibition of the Constitution and the statutes, whether it is a new or an old road, provided its right to use the tracks of the other company was not obtained prior to or pursuant to rights vested before the adoption of the section of the Constitution in question.
It has been held that the constitutional provision excludes a part as well as a complete railroad. (Matter of Metropolitan Transit Co., 111 N. Y. 588, 603.)
And surely the principle upon which that rests applies equally whether the part of a road is part of a new or part of an old road. It is the new or additional use of the street that is prohibited being made without consent, and the use is new or additional whether the company is new or old.
It will be observed also that the case of Ingersoll v. Nassau El. R. R. Co. did not involve the decision of the question I have here discussed, that is, the consent of local authorities; it was the right *203of the property owners and the necessity of procuring their consent that was in question tingre.
The case of The People v. B., F. & C. I. R. Co. (89 N. Y. 75) does not sustain the contention that one company can procure the right to use the tracks of another and run its cars over such tracks without obtaining the consent of the local authorities to operate its road through the street where such tracks are laid, unless such right was procured pursuant to rights secured prior to the adoption of the provision of the Constitution in question. The court in that case held that the constitutional provision was prospective. "The whole scope of the section is to dictate to the law-making power what it may or may not do * * * and not at all to affect or act upon past legislation which at the time was entirely lawful.” And the defendant having, by contract with companies which, under laws passed prior to the adoption of this provision of the Constitution,, had the right to lease the use of their tracks, obtained from them the right to use their tracks, it was not necessary to obtain the consent of the local authorities.
No such state of facts is presented in this case. There is no claim made here that either company was organized, or has succeeded to-any claim or right that originated before the adoption of the constitutional provision in question.
The implication from the last cited case is that, except in cases, where the right has been secured pursuant to laws passed prior to-1875, consent must be secured from local authorities to operate a, road over the tracks of another the same as if no railroad had theretofore been operated through the street -in question.
It seems to me, therefore, that the judgment appealed from should be reversed and the complaint dismissed; with costs.
Merwin and Putnam, JJ., concurred; Parker, P. J., and Landon, J., dissented.